JUSTICE DiVITO, dissenting: I respectfully dissent. There is no question that the filing of a statement of economic interests is a statutory requirement for candidacy for public office in Illinois. Ill. Rev. Stat. 1989, ch. 46, par. 10—5(3). Where the majority and I differ is in interpreting the only statutory provision — a total of two sentences — which provides the only sanctions for doing something or doing nothing in connection with statements of economic interests: “Any person required to file a statement of economic interests under this Article who willfully files a false or incomplete statement shall be guilty of a Class A misdemeanor. Failure to file a statement within the time prescribed shall result in ineligibility for, or forfeiture of, office or position of employment, as the case may be ***.” Ill. Rev. Stat. 1989, ch. 127, par. 604A—107. These provisions plainly provide two sanctions relating to statements of economic interests; one is penal, the other is disqualification from office. The willful filing of a false or incomplete statement subjects a person to a Class A misdemeanor charge; failure to file a statement in a timely fashion results in “ineligibility for, or forfeiture of, office.” Period. The majority states that the provision requiring timely filing “implies that the candidate’s statement be free of omissions and misstatements.” (214 Ill. App. 3d at 484.) On the contrary, not only is that implicit requirement absent, there is no statutory provision for inadvertent omissions or misstatements. The only provision which addresses false or incomplete statements explicitly refers to willful conduct — and provides a penal sanction for its violation. In ascertaining legislative intent through the language of the statute itself, which, as the majority points out, is the correct starting point, the appropriate conclusion is that the General Assembly intended exactly what it provided: a criminal sanction for a willfully false or incomplete statement and disqualification for no statement or an untimely one. In my opinion, in its holding that a candidate is ineligible for office for filing a statement containing inadvertent errors, the majority disregards clear and unambiguous statutory provisions which leave no room for interpretation. Though the General Assembly and the citizens of this State have a right to expect candidates to file truthful statements of economic interest, the General Assembly has not provided for office ineligibility or forfeiture for omissions or misstatements. If, as the majority states, the sanction imposed “is in furtherance of the State’s legitimate interest in protecting the integrity of the electoral process by requiring candidates to comply strictly with the election laws,” the General Assembly could have specifically provided for it. The majority correctly points out that provisions imposing disqualification of candidates must be construed strictly in favor of eligibility. I suggest that this court should not create a disqualification where the General Assembly has not done so. I would affirm the judgment of the circuit court.